UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1358


In re: DAVID L. SMITH,

             Petitioner.



                 On Petition for Writ of Mandamus. (5:15-ct-03172-FL)


Submitted: September 18, 2018                               Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Smith petitions for a writ of mandamus seeking an order directing the

district court to reverse its order denying Smith’s motion for reconsideration in his § 2241

petition, reduce his state sentence to time served, and to direct the state custodian to

release him. We conclude that Smith is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       Mandamus may not be used as a substitute for appeal. In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007). This court does not have jurisdiction to grant

mandamus relief against state officials, Gurley v. Superior Court of Mecklenburg Cty.,

411 F.2d 586, 587 (4th Cir. 1969), and does not have jurisdiction to review final state

court orders, Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       The relief sought by Smith is not available by way of mandamus. Accordingly,

we deny the petition for writ of mandamus and supplemental petitions. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                      PETITION DENIED



                                             2